Citation Nr: 1626180	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for schizophrenia/schizoaffective disorder.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1977 to May 1979, and in the Marine Corps from February 19, 1985 to March 22, 1985.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from April 2008 (bronchitis) and September 2009 (schizophrenia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In May 2010, the Veteran testified at a Videoconference hearing before the undersigned regarding her claimed schizophrenia.  A transcript of the hearing has been associated with the claims file. 

In December 2013 the Board, in relevant part, reopened and remanded the Veteran's claim of entitlement to service connection for bronchitis for additional development, and denied her request to reopen the claim of entitlement to service connection for schizophrenia.  In May 2014, the Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand as to whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for schizophrenia and remanded the claim to the Board.  In May 2015, the Board issued a decision reopening the claim of service connection for schizophrenia, and remanding the claim on the merits, along with the claim of service connection for bronchitis, to the Agency of Original Jurisdiction (AOJ).  The claims have been returned to the Board.

The Veteran's electronic claims files in both the Virtual VA and VBMS systems have been reviewed to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) has been raised by the record in a February 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  On December 21, 2015, prior to the promulgation of a decision in the appeal, the VA received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for bronchitis is requested.

2.  Affording the Veteran the benefit of all reasonable doubt, the evidence of records shows that it is at least as likely as not that the Veteran's schizophrenia/schizoaffective disorder had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant of issue of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for schizophrenia/schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bronchitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to bronchitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Service Connection for Schizophrenia/schizoaffective disorder

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that she is entitled to service connection for schizophrenia.  There is current diagnosis of schizophrenia in an October 2014 private examination report from Dr. C, as well as schizoaffective disorder as set forth in an October 2015 VA examination report.  Private and VA treatment records reflect that the Veteran originally received a diagnosis of schizophrenia in October 1987.  Thus the first Shedden element is met.  

The Veteran denies having any psychiatric problems prior to naval service and her service induction examination does not reflect any psychiatric symptoms or pertinent diagnoses.  She testified that her problems began during her initial training period.  The record reflects that, in June 1977, she was treated for nerves and referred for additional assistance for nerves.  As pointed out in the Joint Motion which formed the basis for the Court remand, the record indicates that she was either referred to a "REV" or a reverend for help with her nerves, or referred to a "RCU" or recruit convalescence unit, which is used to help new recruits with problems sustained during early training, for help with her nerves.  This is generally consistent with her hearing testimony that she perceives her mental health issues began during boot camp right after her enlistment when she spoke to someone about her nerves.  She also testified that during her brief second period of service she lashed out at a drill instructor and was discharged after that incident.  Just prior to being discharged from her brief second period of service, a personnel record indicates that she had a "failure to adapt."  Also that month, the Veteran had multiple complaints including headaches and malaise.  Additionally in March 1985, a doctor wrote a peculiar addendum to a treatment note, discussing how the Veteran was not taking her medications properly because her "[Drill Instructors] preferred to yell at her instead."  In later March 1985, the Veteran was discharged due to poor performance and conduct.  

Based on the above, the Board concludes that there was in-service incurrence or aggravation of a disease or injury sufficient to satisfy the second Shedden element.  Thus, the Board turns to the third Shedden element, whether there is a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  

In this regard, the Board notes that there are multiple relevant and probative medical expert opinions cited in the record.  An October 2014 examination report from private psychologist J.P.C., Ph. D., includes diagnoses of schizophrenia, chronic and paranoid type with a comorbid disorder of dysthymic disorder.  Dr. C. opines that the schizophrenia more likely than not manifested itself with prodromal symptoms within service to a degree in excess of 10 percent.  This doctor reviewed the entire record in existence at that time, interviewed the Veteran and reportedly spoke with the Veteran's treating psychiatrist, as well as her sister.  An October 2015 VA Disability Benefits Questionnaire (DBQ) authored by a VA psychologist, Ph. D., finds that a relationship is not as likely as not, while a February 2016 report from psychologist J.M., PhD, finds that it is as likely as not that the Veteran's currently diagnosed schizophrenia/schizoaffective disorder first manifested in her initial period of service, and is thus directly related to service.  

The October 2015 VA report notes that the examiner reviewed the VA records and contains the following remarks from the examiner:

BVA remand, and treatment records in the veteran's claim file and CPRS were reviewed. Veteran has a history of schizophrenia, schizoaffective disorder, depressive disorder, personality disorder, and bipolar disorder. Based on the veteran's presentation during this compensation examination her symptoms best fit a diagnosis of schizoaffective disorder given the relatively constant presence of her depression during periods of delusions and hallucinations. Records do not indicate the presence of a mental health disorder prior to either period of military service; therefore, aggravation will not be considered. Furthermore, none of the above diagnosis would be considered congenital or developmental. Finally, the records provide the first clear mental health diagnosis on 9/10/1987, which is further than one year past her discharge on 3/22/1985. Furthermore, the veteran reported spousal abuse, sexual assault and being kidnapped in the year after her discharge in 1985; which would all qualify as significant stressors/trauma which could attribute to development of some mental health disorders. Therefore, it is the opinion of the undersigned that the veteran's schizoaffective disorder is not at least as likely as not due to, or first incurred during her military service.

The February 2016 report authored by Dr. M. notes that he interviewed the Veteran and carefully reviewed the record "to include the entire 3857 page Claims File" relative to her claim for service connection for acquired psychiatric disorder (claimed as schizophrenia).  He set forth a highly detailed recitation of her history and concluded based on clinical interview that her schizophrenia developed during her first enlistment in the Navy.  He supported his assessment with a lengthy rationale which extensively referenced the findings and conclusions of the October 2014 examination report from Dr. C as well as the 2015 DBQ.  

Significantly, the Veteran reported to Dr. M. that she began to feel like she was going though changes and was not really there in A school during her initial training.  She was uncertain at that time if she was hearing voices.  She reported that thereafter she was stationed at a classified communications office.  She reported, "It would seem like I'd go to work and it would seem like I wasn't there.  I thought my Chief was going to put me away.  He was working with me.  I was big time paranoid."  She reports that that period of time was scary.  Dr. M. says he is certain she was in the Schizophrenia prodrome at this time.  She opted out of the Navy thereafter as she became pregnant.  One of her twins died.  She decided to join the marines a few years later.  While in that boot camp, she was confused the whole time.  She did not know what was going on, and they took her gun away.  She was hearing voices at this time.  

Dr. M.'s rationale and conclusions are included below: 

As I stated above, based on my Clinical Interview with the veteran and my very careful review of the record, I believe the veteran did indeed develop Schizophrenia during her first enlistment in the Navy. Because of my considerable experience with psychotic patients (I was the Chief Psychologist at Central State Hospital in Indianapolis when it closed in 1994 and have had thousands of conversations, with persons afflicted with Schizophrenia - which the veteran has), I recognize the classic pattern of insidious onset and subsequent deterioration, which the most recent records illustrate. I am in this connection in complete agreement with Dr. [C]. who wrote: It is this psychologist's professional opinion, that more likely than not, and in fact, with a good deal of psychological certitude, that [the Veteran's] psychosis, namely, Schizophrenia, Paranoid and Chronic, did manifest itself with prodromal symptoms within the service and certainly one year after discharge to a compensational degree greater than 10%...

Regarding the Board's 5/5/15 opinion that the record did not support Dr. [C]'s 10/17/14 conclusions which resulted in the remand for VA psychiatric examination to determine the nature and etiology of her claimed schizophrenia disability, I submit that the record, to include my Clinical Interview of 2/16/16 does, in fact, support his conclusions. To begin with, as the veteran told me she was paranoid when she was at her first duty station after she finished A school during her first period of service. I submit that her statement clarified whatever confusion might have surrounded the issue of whether the veteran's schizophrenia may have preexisted her second period of service.  

Secondly, as to whether the veteran had a genetic predisposition for developing schizophrenia, I submit that it makes little difference. The issue in this case is whether the veteran developed schizophrenia within service or within a year of discharge from her service in the [service], not whether she was genetically disposed to become schizophrenic.

Thirdly, the Board stated that Dr. [C] neglected to address or discuss stressful events other than those that may have been perceived as stressful by the veteran during her periods of active service, that is, the stressful events that occurred between the veteran's first and second period of active service, to include the death of one of her twin sons due to SIDS within 6 months of his birth in August 1979, her ex-husband throwing her out of their home and their subsequent divorce in September 1984, and a period of drug use following the breakup of their marriage. But he did note these things, in fact, but these things are moot relative to the veteran's claim - the issue is not what caused her to become schizophrenic. The issue is whether the veteran developed schizophrenia within service or within a year of discharge from her service...

Fourth, the Board stated that Dr. [C] did not reconcile his opinion with the contemporaneous medical evidence of record, to include the notation in a January 1994 psychiatric evaluation (for social security disability) from Dr. JD, which documents the veteran's report that she felt she got sick in 1987, the report of a February 1996 psychosocial intake evaluation from Southeastern Behavior Health Community Support Services that documented the veteran's report that she ended up in the hospital due to some horrible things that happened to her, the veteran's reported drug use, and that she was raped and kidnapped in Georgia in 1985, that she was never stationed in Georgia, etc. I note in this connection that that Dr. [C] noted that the veteran was consistently given a GAF score of 45. This estimate of overall very serious impairment indicates across the board limitations of functioning, including the ability to be a reliable historian. Again, in my considerable experience, schizophrenics are extremely unreliable historians, especially when their psychotic symptoms are florid, as the veteran's were very often over the course of her illness.

Dr. M. disagreed with the unfavorable opinion in the 2015 DBQ, explaining that based on his training, and review of all of the reports and records relevant to this Veteran, the evidence was at least as likely as not, and even to a higher degree of certainty, that the schizophrenia began in service.  He again cited Dr. C.'s report as being so well-summarized.  He opined that the evidence was overwhelmingly in favor of Dr. C.'s conclusions and not the October 2015 VA examiner's conclusions.  

The dispositive issue in this case is whether the schizophrenia manifested during service (or within a year of service) or whether there is a nexus between this disability and military service. 

The Veteran avers that the onset of her schizophrenia was during her naval service; however, as a layman without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of schizophrenia.  See Layna v. Brown, 6 Vet. App. 465, 470 (1994); Andrea v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She is of course competent to describe her symptoms at the time.  

Based on a review of the totality of the evidence, the Board finds that the evidence of causal nexus is at least in relative equipoise.

The VA psychologist has opined that no nexus exists between the current diagnosis of schizophrenia/schizoaffective disorder and service.  The expert's report was detailed and comprehensive in nature, and was supported with thorough, clear, and well-analyzed clinical rationales. 

The medical opinion proffered by Dr. C. is favorable on the question of nexus.  Dr. C. opined that there is sufficient evidence showing that the Veteran's schizophrenia had onset during service and also is etiologically related to her service.  His opinion was based, at least in part, on the information available in the Veteran's service records, information from the Veteran's psychiatrist and the credible statements of the Veteran and her sister.  Dr. C.'s opinion is probative as he provided a detailed discussion of the salient facts and clinical findings.  He also supported his conclusions with a fully-explained rationale. 

Dr. M.'s opinion is also favorable on the question of nexus.  It is highly detailed and references the negative information and conclusions in the record, including the 2015 VA examiner's opinion, in explaining why the current schizophrenia first manifested in and is related to service.  The fact that he directly addresses the 2015 negative opinion and soundly explains, with reference to the record, why his opinion is contrary to it makes the opinion highly probative in the Board's view.  Dr. M.'s expertise in these matters as set forth in his curriculum vitae is acknowledged.  His opinion is consistent with the record and is free from any apparent exaggerations.  

The Board is, therefore, left with competent and credible evidence which suggests that the initial onset of the Veteran's schizophrenia was during service.  And while the record reflects that schizophrenia was not officially diagnosed until many years after service, entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  See also 38 C.F.R. § 3.303(d).

While there is evidence against the claim, the Veteran has met her burden of proving the claim to at least an equipoise standard.  Accordingly, based on the totality of the evidence in this case, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for schizophrenia is warranted.


ORDER

The appeal of the issue of entitlement to service connection for bronchitis is dismissed.

Service connection for schizophrenia/ schizoaffective disorder is granted.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


